internal_revenue_service national_office technical_advice_memorandum index uil no cc dom p su b4 number release date case mis no tam-121901-98 date date legend spouse children marital trust trust decedent family_trust state company a company b state statute issue does the disposition of the shares in company a and company b to the children as a result of the spouse’s disclaimer constitute a specific_bequest or a residuary bequest issue under the terms of the decedent’s will and trust does the marital bequest bear any portion of the estate_tax conclusion issue the disposition of the shares to the children is a residuary bequest conclusion issue under the terms of the decedent’s will and trust and state law the marital bequest does not bear the burden of any portion of the estate_tax facts the decedent died testate on date a resident of state his will had been executed in in addition the decedent had executed an inter_vivos revocable_trust trust that became irrevocable on decedent’s death he was survived by the spouse and two children children article i paragraph a of the will states that in the trust instrument the decedent directed the trustee to pay all estate_taxes article i paragraph b of the will states as follows despite the provisions of paragraph a my personal representative shall pay the amount of estate_taxes certified by the trustee as exceeding the principal out of which the trustee is directed to provide for payment any such amount payable by my personal representative shall be paid out of the share of my residuary_estate that does not qualify for the federal estate_tax_marital_deduction without seeking reimbursement or recovery from any person emphasis supplied under article ii of the will decedent bequeathed all tangible_personal_property to spouse if she survives him under article iv the residue of the probate_estate is to pass to and become part of the principal of trust article first of the trust directs the trustee to distribute to decedent during his lifetime such amounts of income and principal as decedent may request at any time article second of the trust provides for the payment of estate_tax as follows upon my death the trustee shall pay from the principal of the trust estate the expenses of my last illness and funeral claims allowable against my estate inheritance taxes and generation-skipping taxes on direct skips assessed by reason of my death assets or funds otherwise excludable in computing federal_estate_taxes shall not be used to make the foregoing payments emphasis supplied under article third a of the trust if decedent is survived by spouse a marital trust intended to qualify for a marital_deduction under sec_2056 of the internal_revenue_code is established as follows if my spouse spouse survives me the trustee shall set_aside out of the trust estate that pecuniary amount equal to the value of qualified_property as defined in this paragraph reduced by the largest amount if any which if allocated to the family_trust would result in no increase in federal estate_tax payable at my death as used in this paragraph qualified_property is all property disposed of by this trust or my will and which is not otherwise effectively disposed of by the payment of debts expenses of administration and other charges payable from principal by my personal representative or trustee including the death taxes referred to in article i of my will emphasis supplied under the terms of the marital trust the spouse is to receive all trust income for her life and principal is to be distributed for her health support in reasonable comfort and maintenance on spouse's death the remaining principal is to be distributed to those of the decedent's descendants as spouse appoints by will article fourth in the flush language provides that the trustee as of my death shall set_aside the balance of the trust as a separate trust named the family_trust under article fourth paragraph a and b the income from the family_trust is to be paid to spouse for life and principal is to be distributed for spouse's health support in reasonable comfort and maintenance on spouse's death the corpus is to pass to those of decedent's descendants as spouse may appoint by will article fourth paragraph c of the trust provides that on the death of the last to die of decedent and spouse the remaining principal of all trusts then held under articles third and fourth is to be distributed per stirpes to the decedent's then living descendants to the extent the funds are i not effectively appointed by the spouse and ii not entirely exempt from generation-skipping_transfer_tax at decedent’s death the trust held assets having a value of more than dollar_figure the probate_estate had a value of dollar_figure all of which passed to the trust based on the above-described testamentary dispositions the trust corpus but for dollar_figure reflecting the amount that would pass tax-free as a result of the estate’s available unified_credit passed to the marital trust the balance of the trust corpus was to pass to the family_trust at the time of decedent’s death certain shares of stock in company a and company b having a value of approximately dollar_figure were held in the trust and were distributable to the marital trust and or the family_trust however the spouse executed a qualified_disclaimer within the meaning of sec_2518 pursuant to which she disclaimed her income and principal rights and her power_of_appointment with respect to all shares held by the trusts in company a and company b by reason of the disclaimer spouse was considered under applicable state law to have predeceased the decedent with respect to the shares accordingly the shares passed outright to the children under the flush language and paragraph c of article fourth of the trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate except as limited by sec_2056 is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in determining for purposes of sec_2056 the value of any interest in property passing to the surviving_spouse for which a deduction is allowed under sec_2056 there is to be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value of the interest passing to the surviving_spouse in 317_us_95 the supreme court held that applicable state law as to the devolution of property at death should govern the ultimate impact of the federal tax on the respective beneficiaries the applicable rules of the state apply if the will or other governing instrument has no tax payment directions however directions in the governing instrument may provide that the burden of tax_payments is to be apportioned otherwise in estate of lewis v commissioner tcmemo_1995_168 the decedent’s will provided that the residue of her estate was to pass to a revocable_trust which became irrevocable at her death the will further provided that estate_taxes were to be paid out of the residue of my estate without apportionment and with no right of reimbursement from any recipient of any such property the trustee of the trust was to establish a marital trust funded with the minimum amount necessary to reduce the estate_tax to zero taking into account all available credits the balance passed to a family_trust the trustee had the discretion to pay to the executor amounts for estate_taxes however any such amount was to be paid from the family_trust the issue before the court was whether the estate_tax should be paid from the residue of the probate_estate as provided in the will or the family_trust as provided in the revocable_trust the court held that although the trust provisions referred to the maximum marital_deduction and gave the trustee the discretion to pay estate_taxes this did not override the clear direction in the will the court concluded that the tax payment clause in the will governed and the estate_taxes were to be paid from the residue of the probate_estate see estate of fagan v commissioner tcmemo_1999_46 estate of miller v commissioner tcmemo_1998_416 but see 151_f3d_1201 9th cir state statute provides that if a part of the property concerning which the estate_tax is levied or assessed is held under the terms of any trust created intervivos then unless the governing instrument directs otherwise if any portion of the trust is directed to pass or to be held in further trust by reference to a specific property or type of property fund sum or in any other nonresiduary form the net amount of the tax attributable to that portion must be charged to and paid from the corpus of the residuary share of the trust without requiring contribution from the nonresiduary interest or the persons receiving or benefiting from that interest the net amount of the tax directly attributable to the residuary share of the trust must be charged as follows the net amount of the tax attributable to each residuary temporary interest must be charged to that portion of the residuary principal that supports the temporary interest without apportionment and the net amount of the tax attributable to the balance of the residuary share must be equitably apportioned among the residuary beneficiaries by charge to the corpus of their interest in the proportions that the value of the residuary interest of each included in the measure of the tax bears to the total of all residuary interests included under state law a direction against application of the state apportionment statute may be explicit or implicit but the direction must be clear and unequivocal however an implicit direction is not sufficient to avoid the state statute unless the court finds that the testator considered and made a deliberate and informed decision about the burden of taxation issue under state law a specific_bequest is a gift of specific property that can be distinguished from all other_property in the estate of the same kind in contrast a residuary bequest is satisfied out of the general assets of the estate and it is payable after other legacies have been satisfied and debts and expenses have been paid in re estate of gilbert v the society of new york hospital et al so 2d estate of jones v jones so 2d in this case under the dispositive arrangement if decedent is survived by spouse a pecuniary amount determined by formula passes to the marital trust as a preresiduary disposition in addition under the flush language of article fourth on decedent’s death whether or not survived by spouse all other_property not passing to the marital trust under article third is disposed of under the flush language of article fourth as residuary property ie the balance of the property the spouse disclaimed her entire_interest in the company a and company b stock arising under both the marital trust and family_trust as a result of the disclaimer under applicable state law spouse was treated as predeceasing decedent with respect to the disclaimed property thus as a result of the disclaimer the shares passed to the family_trust and then outright to the children under the flush language of article fourth and paragraph c of article fourth although the disclaimer referenced specific assets to be disclaimed the characterization of these assets passing as a result of the disclaimer as either a specific or residuary bequest is dependent on the dispositive terms of the trust in this case as a result of the disclaimer the shares passed under the flush language of article fourth of the trust as a residuary bequest issue in this case the will specifically refers to the directions in the trust for payment of estate_tax the will contains directions for the executor to act in conjunction with the trustee in paying the tax under certain circumstances however since virtually all of decedent’s assets were held by the trust the tax payment clause in decedent’s will directing payment of taxes from the probate residue only if the tax_liability exceeds the trust assets did not become operative thus this case is distinguishable from cases such as estate of fagan and estate of lewis where the probate_estate contained substantial assets and the will contained unequivocal directions regarding the payment of estate_taxes the terms of the trust direct the trustee to pay estate_taxes out of the principal of the trust estate we do not believe this provision constitutes a direction regarding which assets or groups of assets are intended to bear the burden of payment of estate_taxes however article second of the trust does specifically direct that property excludible in computing the federal estate_tax is not to be burdened with payment of estate_taxes as discussed above we have concluded that as a result of the dispositive scheme in the trust and spouse’s disclaimer a pre-residuary bequest of a pecuniary amount passed to the marital trust and a residuary bequest funded almost in total with the disclaimed property passed outright with the exception of dollar_figure to the children under the state apportionment statute discussed above all estate_taxes are to be paid out of the trust residue there is nothing in the trust instrument that would override this result accordingly in this case all estate_taxes are to be paid out of the residuary bequest passing under article fourth that is the shares of stock in corporation a and corporation b plus dollar_figure the marital bequest under article third is not burdened with the payment of any estate_tax caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent we note that the application of sec_2207b would not change this result sec_2207b prior to amendment by the taxpayer_relief_act_of_1997 which eliminated the requirement that the provision can be waived only by specific reference to sec_2207b provided if any part of the gross_estate on which tax has been paid consists of the value of property included in the gross_estate by reason of sec_2036 the decedent's_estate shall be entitled to recover from the person receiving the property the amount that bears the same ratio to the total_tax under this chapter that has been paid as a the value of the property bears to b the taxable_estate sec_2207b shall not apply if the decedent otherwise directs in a provision of his will or revocable_trust specifically referring to sec_2207b
